Name: Commission Regulation (EC) No 1925/95 of 3 August 1995 determining the extent to which applications lodged in July 1995 for certain milk and milk products covered by the arrangements provided for in the free-trade Agreements concluded by the Community with the Republic of Estonia, the Republic of Latvia and the Republic of Lithuania can be accepted
 Type: Regulation
 Subject Matter: Europe;  international trade;  tariff policy;  processed agricultural produce
 Date Published: nan

 4. 8 . 95 [ EN I Official Journal of the European Communities No L 185/27 COMMISSION REGULATION (EC) No 1925/95 of 3 August 1995 determining the extent to which applications lodged in July 1995 for certain milk and milk products covered by the arrangements provided for in the free-trade Agreements concluded by the Community with the Republic of Estonia, the Republic of Latvia and the Republic of Lithuania can be accepted HAS ADOPTED THIS REGULATION : Article 1 Applications for import licences for products falling within the CN codes listed in the Annex hereto, lodged under Regulation (EC) No 1713/95 for the period 1 July to 30 September 1995 shall be accepted, per country of origin, up to the percentages indicated. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1713/95 of 13 July 1 995 laying down detailed rules for the application to milk and milk products of the arrange ­ ments provided for in the Association Agreements between the Community and the Baltic States ('), and in particular Article 4 (4) thereof, Whereas the applications for import licences lodged for the products referred to in Regulation (EC) No 1713/95 concern quantities greater than those available for certain products ; whereas, therefore, reduction percentages should be fixed for certain of the quantities applied for the period 1 July to 30 September 1995, Article 2 This Regulation shall enter into force on 4 August 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 August 1995. For the Commission Hans VAN DEN BROEK Member of the Commission (') OJ No L 163, 14. 7. 1995, p. 5. A N N E X C ou nt ry Re pu bl ic of Es to ni a Re pu bl ic of La tvi a Re pu bl ic of Li th ua ni a C N co de s 04 02 10 19 04 02 21 19 04 05 00 11 04 05 00 19 B ut te r 04 06 90 C he es es 04 02 10 19 04 02 21 19 04 02 29 99 04 05 00 1 1 04 05 00 19 B ut te r 04 06 10 04 06 90 21 04 06 90 23 04 02 10 19 04 02 21 19 04 02 29 99 04 05 00 1 1 04 05 00 19 B ut te r 04 06 10 80 04 06 30 31 04 06 30 39 04 06 90 01 in % 6, 3 5, 4 25 ,  43 ,  10 0,  9,8 10 0,  24 ,6 5, 3 10 0,  4, 4 40 ,  26 ,3 No L 185/28 | EN | Official Journal of the European Communities 4. 8 . 95